SUPPLEMENT DATED DECEMBER 15, 2008 TO PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C On November 10, 2008, the Board of Trustees of J.P. Morgan Series Trust II (the "Trust") approved, subject to shareholder approval and the satisfaction of certain other conditions, the merger of each of the following Trust’s series (each, a "Portfolio") into compatible series of JPMorgan Insurance Trust, another JPMorgan trust offering funds to various insurance companies as investment options for variable annuity contracts and variable life insurance policies: ACQUIRED PORTFOLIOS ACQUIRING PORTFOLIOS JPMorgan International Equity Portfolio merges with and into JPMorgan Insurance Trust International Equity Portfolio JPMorgan Small Company Portfolio merges with and into JPMorgan Insurance Trust Small Cap Equity Portfolio JPMorgan U.S. Large Cap Core Equity Portfolio merges with and into JPMorgan Insurance Trust Diversified Equity Portfolio It is expected that this approval will be sought at a shareholder meeting expected to be held on or about April 1, 2009. If shareholders approve the proposal relating to the merger of the portfolios of the Trust, and all other conditions are satisfied or waived, shortly after shareholder approval, all of the assets of each of the Acquired Portfolios will be transferred to the respective Acquiring Portfolios and shareholders of the Acquired Portfolios will receive shares of the respective Acquiring Portfolios in exchange for their shares. Please retain this supplement with your prospectus for future reference. Futurity
